898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Juivonne LITTLEJOHN, Plaintiff-Appellant,v.Dan L. BOLDEN, Supt., Defendant-Appellee.
No. 90-1104.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the magistrate's report and recommendation was filed November 13, 1989.  By judgment dated and filed December 19, 1989, the district court adopted the magistrate's report and recommendation and dismissed the action.  On December 20, appellant filed a document entitled "Notice of Appeal Notice of Objection Request for Consideration and/or Extension of Time to File Objection."    Such document was filed by the district court as a notice of appeal.  However, such notice of appeal was dated December 15, 1989, which was four days prior to the date of the judgment.  The December 20, 1989, document, although it does refer to Fed.R.App.P. 3, essentially asks for reconsideration of the magistrate's report and recommendation and for an extension of time to respond to the report.  The document fails to comply with the content requirement of a notice of appeal as specified in Fed.R.App.P. 3(c) in that it did not state what order was being appealed nor the name of the court to which the appeal is taken.  The decision was not even entered or announced at the time the December 20 document was prepared.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The December 20, 1989, document, although not a notice of appeal, seeks relief from the district court and should be considered by that court.